Order entered January 22, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01478-CV

                              SANDRA I. CORREA, Appellant

                                              V.

                                 ESTHER SALAS, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-04223-2011

                                          ORDER
        We GRANT appellant’s January 21, 2014 motion for an extension of time to file a brief.

We ORDER the brief tendered to this Court by appellant on January 21, 2013 filed as of the date

of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE